Jordan, Presiding Judge.
This is a workmen’s compensation case in which the claimant is appealing from the judgment of the superior court affirming an award of the board dismissing the claim as barred by the statute of limitation. Held:
1. The motion to dismiss the appeal is without merit.
2. There is nothing in the evidence which demands a finding that the claimant filed her claim within one year, as required under Code § 114-305, or that representatives of the employer and insurer, in negotiating and attempting to settle the claim, took any action, fraudulent or otherwise, which would create a waiver of the statute, or that the claimant, on account of her nervous condition, or by the use of Demerol to *405alleviate pain, was mentally incapacitated so as to toll the statute for a sufficient period to bring the actual filing date within the statutory limit. Instead, the evidence clearly authorizes the findings of the hearing director, as adopted by the board, that the claimant did not file her claim within one year, and had no legal excuse to avoid application of the statute. The award being authorized by the evidence, and no error of law appearing, the superior court properly affirmed the action of the board.
Submitted February 7, 1968
Decided March 14, 1968.
Adams & Adams, Isaac C. Adams, for appellant.
Woodruff, Saveli, Lane & Williams, Lawson A. Cox, John M. Williams, for appellees.

Judgment affirmed.


Pannell and Deen, JJ., concur.